Citation Nr: 9924909	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-32 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to for service connection for 
low back disability.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability, to include on an 
extraschedular basis.

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  He served in Vietnam and was awarded, among 
other decorations, the Combat Infantryman Badge and the 
Purple Heart medal.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a back disability in June 1970, 
and notified the veteran of its decision and of his right to 
appeal within one year thereof in July 1970.  No timely 
appeal was filed.  He applied to reopen the claim in June 
1997.  Thereafter, in September 1997, the RO held that new 
and material evidence had not been received to reopen the 
claim for service connection for a spinal disability.  The 
veteran appealed that decision.

The veteran also appealed a September 1997 RO rating decision 
denying both a schedular and an extraschedular compensable 
rating for his service-connected bilateral hearing loss 
disability.  He presented testimony during a hearing which 
was held at the RO in February 1998.  

In October 1998, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
rating.  In December 1998, a notice of disagreement was 
received from the veteran as to the propriety of the 30 
percent rating.  In light of Manlincon v. West, 12 Vet. App. 
238 (1999), this issue is the subject of the remand section 
of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability in June 1970 and advised the veteran of its 
decision and of his right to appeal it within one year 
thereof in July 1970.  No timely appeal was received.  

2.  Evidence received since the RO's June 1970 rating 
decision denying service connection for low back disability 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative and redundant, and 
by itself and in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The evidence shows the veteran to have no more than a 
level II hearing loss in his right ear and no more than a 
level III hearing loss in his left ear, under 
38 C.F.R. § 4.87, Table VI (1998).

4.  The veteran works as a sound man in the television 
industry.  The evidence of record indicates that his 
inability to discriminate among certain sounds has markedly 
adversely impacted his ability to secure employment.

5.  The veteran's service-connected bilateral hearing loss 
disability presents an exceptional or unusual disability 
picture, including marked interference with employment, so as 
to render impractical the application of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  The RO's June 1970 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (1998).  

2.  Since the RO's June 1970 rating decision, new and 
material evidence has not been received, and so the claim of 
entitlement to service connection for low back disability is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

3.  The schedular criteria for an increased (compensable) 
rating for bilateral hearing loss disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 
4.87, Diagnostic Code 6100 (1998).  

4.  An extraschedular evaluation of 10 percent is warranted 
for the veteran's service-connected hearing loss.  38 C.F.R. 
§ 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will discuss the spinal 
disability claim first, and then will proceed with the matter 
of an increased disability rating for the service-connected 
bilateral hearing loss disability.  As indicated in the 
Introduction, the claim for an increased disability rating 
for PTSD will be addressed in the remand section below.

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to for service connection for 
low back disability.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  

In general a claim for service connection must satisfy three 
elements.  There must be (1) evidence of the current 
disability; (2) evidence of incurrence or aggravation of a 
disease or injury in service; and (3) evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. §§ 3.303(c), 4.9 (1998).

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a);  Hodge v. West, 155 F. 3d 
1356  (Fed. Cir. 1998).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, 12 Vet. App.209 (1999), the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Factual background

The "old" evidence

When the RO adjudicated the matter of service connection for 
low back disability in June 1970, not all of the veteran's 
service medical records were contained in the claims folder.  
The rating decision reflects that there was of record one 
record of treatment for complaints of low back pain.  The 
veteran's October 1969 service discharge examination report 
apparently was of record, and such service discharge 
examination report indicated that the veteran had denied 
having back pain at that time, and that clinically, his spine 
and neurological status were normal.

On VA orthopedic examination in February 1970, the veteran 
reported that he had had to jump about 25 feet from a 
helicopter in service, and that since that time, he had 
developed back pain which radiated down to his right lower 
extremity at the knee level.  He reported that he had been 
hospitalized for this for two weeks.  He complained of low 
back pain.  Prior to X-rays, which a definite diagnosis was 
deferred until after, the impression was a herniated nucleus 
pulposus of L3 on the right.  After consideration of X-rays, 
which did not reveal any arthritis or disc disease but were 
consistent with a minimal chronic scoliosis to the left, the 
diagnosis was minimal chronic scoliosis.

The June 1970 rating decision

The June 1970 rating decision noted the one instance of low 
back pain shown in the service medical records, as well as 
the diagnosis of minimal chronic scoliosis in February 1970 .  
The RO concluded that service connection should be denied for 
the scoliosis because such was a constitutional or 
developmental abnormality.  

The additional evidence

In June 1997, the veteran applied to reopen a claim for 
service connection for low back disability  He contended, in 
essence, that his current low back disability began in 
service.

July to September 1969 service medical records were obtained 
in 1998.  They reveal treatment at that time for lower back 
pain which had continued for two or three months following an 
injury.  An impression of rule out intervertebral disc was 
replaced with a diagnosis of acute lumbago in September 1969.

During a hearing which was held at the RO in July 1998, the 
veteran testified that during service, he was in a helicopter 
that lurched during a training mission, causing him to be 
thrown out the door of the helicopter.  He completed the 
training mission, but also knew that he had a severe problem 
with his back after that.  Every two or three months 
thereafter, since 1969, he would have flare-ups of back pain 
that would last about three weeks.  He denied having problems 
with his back before service and stated that he started 
receiving treatment from chiropractors in about 1971 when he 
was having back pain while working for a tire company.

A December 1997 letter from M.J.H., D.C. stated that the 
veteran had been seen in June 1995.  The veteran had advised 
the chiropractor that he had fallen out of a helicopter in 
service, 20 feet to the ground, and that he had landed on a 
log.  His lower back had struck the log.  The veteran further 
reported that since the injury, he had had intermittent 
severe back pain, about every two to three months, with the 
durations of these episodes lasting two to three weeks.  
Clinically and per X-rays, the veteran had no scoliosis.  
Diagnoses included mechanical spinal pain and no scoliosis.  

Analysis

The RO denied service connection for low back disability and 
notified the veteran of its decision and of his right to 
appeal in July 1970.  The veteran did not file a timely 
appeal.  Therefore, the RO's decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  As 
such, new and material evidence must be received to reopen 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the June 1970 decision, one of the three 
necessary elements of a service connection claim were 
established, namely there was evidence of were an in-service 
disease or injury.  There was no evidence of a current 
disability [since a constitutional or developmental 
abnormality is not considered to be a disability for service 
connection purposes] and no medical nexus evidence. 

The veteran's service medical records which have recently 
been received are not new and material evidence.  They were 
cumulative of evidence of an in-service disease or injury 
which was previously considered.

The recent medical records which have been received tending 
to prove a current low back disability, not scoliosis, are 
new, since they indicate that a current low back disability 
exists.

At the time of the June 1970 RO rating decision, there was no 
medical nexus evidence of record; that is, there was no 
competent medical evidence of a nexus between any low back 
disability and any in-service disease or injury.  Since the 
June 1970 decision, the veteran has not submitted any such 
competent medical nexus evidence.  Although the veteran's 
chiropractor indicated that the veteran has no scoliosis, the 
chiropractor did not opine that there is a nexus between the 
currently diagnosed mechanical spinal pain and any disease or 
injury which was incurred or aggravated in service.  Neither 
does any of the other medical evidence of record.  

While the veteran has stated that he attributes his current 
low back disability to the in-service injury, as a layperson, 
he is incompetent to furnish this information.  A medical 
opinion is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation, cannot suffice to reopen a claim under 38 U.S.C. 
5108." 

Thus, although the additional evidence satisfies one of the 
two missing bases for service connection, evidence of a 
current disability, medical nexus evidence is lacking.  In 
order for the claim to be reopened, all missing evidentiary 
elements must be present.  See Evans, supra.

The veteran's representative asserts that an allowance of the 
claim is warranted in light of Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  However, under Savage, medical evidence 
opining that the current symptoms are related to an 
in-service disease or injury must be furnished when there is 
an allegation of continuing symptomatology from disability 
allegedly incurred in service.  See Savage, 10 Vet. App. at 
495-97 (1997); Rose v. West, 11 Vet. App. 169 (1998).  Such 
medical evidence has not been submitted.

In summary, in the absence of competent medical evidence of 
record demonstrating that the veteran's current back 
disability is the result of his military service, the Board 
finds that his attempt to reopen his claim of entitlement to 
service connection for a back disability is unsuccessful.  
The evidence presented is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  The recently submitted 
evidence not being new and material, the June 1970 RO rating 
decision remains final, the claim of service connection for 
back disability is not reopened and the benefit sought on 
appeal remains denied.  38 U.S.C.A. §§  5108, 7105.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board notes that although 
in November 1998, the RO provided the veteran with the 
invalidated Colvin "reasonable possibility" material 
evidence standard, the veteran's low back disability claim 
need not be remanded to the RO pursuant to Bernard.  The 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  Moreover, under 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), there can 
be no prejudice where it turns out, as it has here, that new 
evidence has not been received for the low back disability 
claim.  A Bernard remand would only serve to provide 
additional delay in the adjudication of the claim, without 
any necessary opportunity or consideration accruing to the 
veteran which has not already been afforded.  

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board notes that medical evidence which opines that his 
current low back disability was due to disease or injury 
which was incurred or aggravated by service would suffice to 
reopen the claim.  The Board views this discussion as 
sufficient to inform the veteran of the element necessary to 
complete his application to reopen the claim.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability, to include on an 
extraschedular basis.

Pertinent law and regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.

The rating schedule criteria for rating hearing loss 
disability are found at 38 C.F.R. § 4.87 and are discussed as 
pertinent below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

Consideration of the whole recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran service medical records contain a diagnosis of 
noise-induced bilateral sensorineural hearing loss.  Service 
connection was granted for bilateral hearing loss disability 
in June 1970 after it was determined that the veteran had 
sustained hearing loss in service.  Service connection was 
also granted for tinnitus.

In June 1997, the veteran applied for an increased rating.  
He indicated that his hearing loss disability has become 
worse.

A VA examination was conducted in August 1997.  At the time, 
the veteran indicated that he had been a stage sound manager 
from August 1974 to June 1989, and that he had been a boom 
operator since August 1996, with no time lost in the past 
twelve months being reported.  He also reported that his 
hearing loss had been getting worse, and that he had lost 
several jobs because of his hearing loss.  On the authorized 
VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
70
85
54
LEFT
20
40
80
95
59

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.

In a September 1997 rating decision, the disability rating 
assigned for tinnitus was increased from noncompensably 
disabling to 10 percent disabling.  The disability rating for 
bilateral hearing loss was kept at noncompensably disabling.

A private audiogram dated in January 1998 is of record.  It 
indicates that on testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
60
75
51
LEFT
30
35
70
80
54

Speech audiometry was not reported.

In January 1998, the R.P., producer of a nationally 
syndicated television show stated that over the years, the 
veteran had become a respected member of a Hollywood sound 
union, and that the veteran was now doing freelance work.  
The producer indicated that although the veteran had a 
serious service related hearing loss disability, he had been 
remarkably able to perform his job duties in a superb manner.  
However, the veteran's path had not been an easy one, as many 
producers knew that the veteran had a hearing loss disability 
and were reluctant to hire him.

A January 1998 letter from D.C. states that he had known the 
veteran for many years, and that it was well known in his 
industry that the veteran had a hearing loss disability.  Mr. 
C. knew of shows from which the veteran had been fired due to 
his inability to hear properly.  He was sure, moreover, that 
the veteran's hearing problems had affected the decisions of 
sound mixers, who were in the position of hiring him on 
television shows.

In a February 1998 letter, the veteran reported that he had 
worked very hard since 1973 to overcome the stigma attached 
to individuals with hearing impairment.  He did not have any 
other marketable job skills, furthermore.  He had worked as a 
stage manager and as a boom operator in sound departments, 
and both job descriptions would normally suggest reasonably 
good hearing.  His hearing disability had surfaced as a 
negative in both jobs.  Because of his hearing handicap, he 
had been fired from shows and had been told on several 
occasions that he was never considered for certain jobs 
because of his hearing disadvantage.  As much as he tried to 
deny it, his job depended on how well he could hear words, 
because words were cues for him to do things.  For years, his 
hearing problems had affected his ability to make a 
competitive living in his field.  Room ambient noise would 
prohibit him from hearing conversations, so he had no active 
participation in professional events.  Sometimes, he would 
find it next to impossible to hear discussions while 
surrounded by other people who were speaking or making 
background noise.

During the hearing which was conducted at the RO in February 
1998, the veteran testified that he had been working in 
television for over 25 years, and that many times, he would 
not be hired because of his hearing loss disability.  He 
stated that in 1984 he had been fired from a television show 
because he could not distinguish some sounds from others.  It 
had been very difficult for him to maintain a living and be 
competitive in the market.  He stated that after his hearing 
test recently, he realized that his speech recognition was 
only about 40 to 60 percent.  

Analysis

Schedular rating

The Board finds initially that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, the claim is not inherently implausible.  See generally 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(veteran's contention of an increase in disability severity 
renders claim well grounded).  The Board also finds that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of facts pertinent to the claim.

The objective clinical evidence of record does not support a 
compensable schedular evaluation for the veteran's service-
connected bilateral hearing loss disability.  The assignment 
of a disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The veteran's service-connected right ear hearing 
loss as shown by the audiometric evidence of record equates 
with a Level II hearing loss per 38 C.F.R. § 4.87, Table VI, 
since its puretone threshold average is no worse than 54 
percent and its speech recognition is 90 percent.  The 
veteran's service-connected left ear hearing loss as shown by 
the audiometric evidence of record equates with a Level III 
hearing loss per 38 C.F.R. § 4.87, Table VI, since its 
puretone threshold average is no worse than 59 percent and 
its speech recognition is 88 percent.  See 38 C.F.R. § 4.87, 
Table VI.  In light of this, per 38 C.F.R. §§ 4.7 and 4.87, 
Table VII, a noncompensable evaluation is assigned under 
Diagnostic Code 6100.  See 38 C.F.R. §§ 4.7 and 4.87, Table 
VII.


Extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, the RO has 
considered an extraschedular rating for the veteran's 
bilateral hearing loss disability, and therefore the matter 
is also before the Board for review.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

The Board believes that an exceptional and unusual disability 
picture is present in this case.  The veteran has testified 
that the nature of his employment, sound man for television 
programs, calls for discrimination in identifying sounds.  
The veteran further testified that his service-connected 
hearing loss has led to problems at work.  His testimony is 
borne out by the lay statements of record, which indicate 
that the veteran, although evidently very skilled at his 
craft, may not be considered for some jobs because of his 
hearing problems, which are evidently well known in the 
industry.

The Board takes cognizance of the fact that VA regulations 
call for noncompensable disability ratings in cases, such as 
this, where hearing loss is obviously demonstrated.  In other 
words, the schedular threshold for compensation in hearing 
loss cases is somewhat higher than minimal.

The Board is of course aware that the veteran is compensated 
at the 10 percent level for his service-connected tinnitus, 
and that it is conceivable that the tinnitus is a t least 
partially responsible for the veteran's problems on the sound 
stages.  However, based on the medical evidence of record, 
which indicates hearing loss, and the statements of the 
veteran and others, which indicates that such hearing loss 
markedly impacts his ability to pursue his occupation as 
television sound man, the Board believes than a compensable 
rating may be assigned on an extraschedular basis.  
Accordingly, a 10 percent disability rating is assigned for 
bilateral hearing loss.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim for service connection for low back 
disability, the appeal is denied.  

An increased disability rating, 10 percent, for bilateral 
hearing loss is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.

In December 1998, the veteran filed a notice of disagreement 
as to the appropriate rating level for his service-connected 
post-traumatic stress disorder.  The filing of a notice of 
disagreement is sufficient to confer appellate jurisdiction 
to the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Since the Board has jurisdiction, it must remand the matter 
so that the RO may issue a Statement of the Case.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be requested to 
identify the sources of all pertinent 
post-service treatment he has received 
for post-traumatic stress disorder since 
1996.  Thereafter, the RO should attempt 
to obtain and incorporate into the 
claims folder copies of all such 
identified records which have not 
already been incorporated.

2.  The RO should again consider the 
veteran's claim for an increased 
disability rating for PTSD.  If the 
claim remains denied, in whole or in 
part, the RO should issue the veteran a 
Statement of the Case.  The veteran 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights .  

The veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






